[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            OCT 27, 2006
                             No. 06-13168
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                   D.C. Docket No. 05-00011-CV-HL-6

VICKIE BRYANT,

                                                     Plaintiff-Appellant,

                                  versus

JOHN D. ARCHBOLD MEMORIAL HOSPITAL,
d.b.a. Archbold Memorial Hospital,
ARTHUR CROWLEY, M.D.,

                                                     Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                            (October 27, 2006)

Before TJOFLAT, BIRCH and COX, Circuit Judges.

PER CURIAM:
      Vickie Bryant sued John D. Archbold Memorial Hospital and Michael Arthur

Crowley, M.D. for violation of the federal Emergency Medical Treatment and Active

Labor Act (EMTALA), 42 U.S.C. § 1395 dd. Bryant’s complaint also alleged that the

hospital and Crowley were liable to her under Georgia law for medical malpractice.

The district court granted summary judgment for Defendants on the EMTALA claim

and declined to exercise supplemental jurisdiction over the state law claim pursuant

to 28 U.S.C. § 1367(c)(3). Bryant appeals the grant of summary judgment on the

EMTALA claim.

      After a thorough review of the briefs and the record on appeal, we find no error

in the grant of summary judgment to Defendants. The district court appropriately

analyzed the EMTALA statute and the record evidence and properly determined that

no dispute exists as to an issue of material fact.

      AFFIRMED.




                                           2